Charles E. Simpson, Esq.

Jeffrey C. Hoffman, Esq.

WINDELS MARX LANE &

MITTENDORF, LLP

156 West 56th Street

New York, New York 10019

Tel: (212) 237-1000

Fax: (212) 262-1215

E-mail: csimpson@windelsmarx.com
jhoffman@windelsmarx.com

Counsel to Parmjit Singh Parmar (a/k/a Paul Parmar) and the Parmar Entities

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

In re:
Chapter 11 Case
Orion HealthCorp., Inc., et al., Nos. 18-71748 (AST) through
18-71789 (AST)
Debtors
(Jointly Administered)
Orion HealthCorp., Inc., et al.,
Adv. Pro. No. 18-08053 (AST)
Plaintiffs.

V.
Parmjit Singh Parmar (a/k/a Paul Parmar, et al.),

Defendants,

 

 

RESPONSE TO THE REPLY IN FURTHER SUPPORT OF LIQUIDATING
TRUSTEE’S MOTION PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF
BANKRUPTCY PROCEUDRE AND SECTION 105 OF THE BANKRUPTCY
CODE FOR ENTRY OF AN ORDER APPROVING SETTLEMENT
AGREEMENT BY AND AMONG THE LIQUIDATING TRUSTEE,

THE CC CAPITAL PARTIES AND THE SECURED LENDERS

Defendants Parmjit Singh Parmar (a/k/a Paul Parmar) and the Parmar Entities, by their
attorneys, Windels Marx Lane & Mittendorf, LLP, submit this Response to the Reply in Further

Support of the Liquidating Trustee’s Motion (Docket No, 221) filed by Howard Ehrenberg in his

{11744452:1}
capacity as the Liquidating Trustee of the Orion Liquidating Trust (the “Liquidating Trustee”), as
successor to Plaintiff Orion HealthCorp., Inc., et al. (the “Debtors”), to authorize the Liquidating
Trustee to enter into the proposed Settlement Agreement, dated August 21, 2019 (the “CC
Capital Settlement Agreement”).

1. For purpose of clarification, Parmar and the Parmar Entities do not object to the
CC Capital Settlement Agreement (Docket No. 221) or the Liquidating Trustee’s motion for its
approval.

2. However, to the extent Parmar and the Parmar Entities are successful on their

claims in the Racketeering Influenced Corrupt Organization (“R.I.C.O.”) case pending in the

‘

sk bow Ha District
US. District, of New Jersey against CC Capital, certain of the CC Capital Parties and certain

Secured Parties, Parmar nor the Parmar Entities waive any claims they may have to the funds
asserted in the CC Capital Proofs of Claim and the D&O Indemnification Claims and potential
claims and causes of action which the CC Capital Parties may have against third parties with
respect to any proceeds to be distributed to the CC Capital Parties by the Liquidating Trust to CC
Capital, Secured Parties or certain Secured Lenders or their allowed claims pursuant to the
Waterfall provisions under the Debtors’ confirmed chapter 11 plan.

3. With respect to the Liquidating Trustee’s motion (Docket No. 222) for approval
of the Global Settlement Agreement among the Liquidating Trustee, the Destre Parties, CC
Capital and the U.S. Government, Parmar and the Parmar Entities object to the motion for an

Order approving the Proposed Settlement Agreement.

{11744452:1} 2
CONCLUSION
WHEREFORE, Parmar and the Parmar Entities respectfully request that this Court (i)
deny the Liquidating Trustee’s Motion (Docket No. 222) for authority to enter into and
approving the Global Settlement Agreement or, (ii) in the alternative, stay the distribution of any
and all of the funds claimed by Parmar or the Parmar Entities until a ruling is obtained resolving
the claims asserted against Parmar and the Parmar Entities with respect to the funds, and (iii)
grant such other and further relief as is just and proper.
Dated: New York, New York
October 9, 2019
Respectfully submitted,
WINDELS MARX LANE & MITTENDORF, LLP

Counsel to for Parmjit Singh Parmar
(a/k/a Paul Parmar) and the Parmar Entities

By: __/s/ Charles E. Simpson
Charles E. Simpson
A Member of the Firm

156 West 56" Street

New York, NY 10019
Tel: (212) 237-1000

{11744452:1} 3
